ACCEPTED
                                                                                                                         06-16-00123-CR
                                                                                                              SIXTH COURT OF APPEALS
                                                                                                                    TEXARKANA, TEXAS
                                                                                                                     7/6/2016 3:16:05 PM
                                                                                                                        DEBBIE AUTREY
 Appellate Docket Number: 06-16-00_____ and 00____ -CR                                                                            CLERK
 Appellate Case Style:

                                  THOMAS EARL NARD V . STATE OF TEXAS
                                                                                                 FILED IN
                                                                                          6th COURT OF APPEALS
                                                                                            TEXARKANA, TEXAS
                              DOCKETING STATEMENT (CRIMINAL)
                                                                                          7/6/2016 3:16:05 PM
                                          Sixth Court of Appeals
                                                                                              DEBBIE AUTREY
                     [to be filed in the court of appeals upon perfection of             appeal   Clerk
                                             under TRAP 32]

 I.        Parties (TRAP 32.2(a)):

 Appellant (or Appellee, if State is appealing):          Co-defendant(s):

 Thomas Earl Nard                                         N/A

 (See note at bottom of page)


 Trial Attorney:                                          Appellate Attorney:

 Rick D. Shelton                                          Troy Hornsby


 Appointed      :    Retained G
                                                          Appointed   :       Retained G

                                                          If appointed, was a hearing on indigency held?
                                                          Yes   :            No G


 Address:                                                 Address:
 P. O. Box 1449                                           1725 Galleria Oaks Drive
 Hughes Springs, Texas 75656                              Texarkana, Texas 75503


 Telephone:             903-639-7535                      Telephone: 903-794-2711
 (include area code)                                      (include area code)

 Telecopy:             903-639-2718                       Telecopy: 903-792-1276
 (include area code)                                      (include area code)

 SBN: 18209250                                            SBN: 00790919




 If not represented by counsel, provide appellant’s (appellee’s, if State is appealing) address, telephone number, and
 telecopy number .




HOU05:76691.1
 II.        Perfection Of Appeal, Judgment And Sentencing (TRAP 32.2(b), (d), (f), (g), (h), (i), (j), (k)):

 Date trial court imposed or suspended sentence in         Date notice of appeal filed in trial court:
 open court or date trial court entered appealable
 order:
                                                           July 6, 20106 (both) (mailed)
 June 23, 2016 (both)
                                                           (Attach file-stamped copy; if mailed to the
 (Attach a signed copy, if possible)                       trial court clerk, also give the date of mailing)

 Offense charged:                                          Punishment assessed:
                                                           295 - 65 years, TDCJ
 295 - deadly conduct                                      296 - 70 years, TDCJ, run concurrent with 295

 296 - aggravated assault/deadly weapon                    Is the appeal from a pretrial order?

 Date of offense:                                              Yes G        No   :
 295 - 07/16/2014                                          If yes, please specify.

 296 - 07/16/2014

 Defendant’s plea:
                                                           Does the appeal raise jurisdictional issues in the trial
 not guilty (both)                                         court?       Yes G          No G

                                                           If yes, please specify.
 If guilty plea, does Defendant have the trial court’s
 permission to appeal?                                         unknown

       Yes G         No G



                                                           Does the appeal involve the validity of a statute, rule or
 W as the trial jury or nonjury?                           ordinance?

       Guilt or innocence phase:                               Yes G        No G

          Jury   :     Nonjury G
                                                           If yes, please specify.
       Punishment phase:
                                                               unknown
          Jury   G      Nonjury    :
                                                           W ill you challenge this Court’s jurisdiction? If yes,
                                                           explain.

                                                               unknown




HOU05:76691.1                                            -2-
 III.       Actions Extending Time To Perfect Appeal (TRAP 32.2(e)):

                                                                  Filed
                       Action                              Check as appropriate                          Date Filed

 Motion for New Trial                             No   :                 Yes G

 Motion in Arrest of Judgment                     No   :                 Yes G

 Other (specify):                                 No   :                 Yes G

 IV.        Indigency Of Party (TRAP 32.2(n)): (Attach file-stamped copy of motion and affidavit)

                                                                  Filed
                       Event                               Check as appropriate                   Date                N/A


 Motion and affidavit filed                       No G                   Yes G

 Date of hearing:

 Date of order:

 Ruling on motion:
 Granted    :   Denied G

 V.         Trial Court And Record (TRAP 32.2(c), (l), (m)):

 Court:                                    County:                                    Trial Court Docket Number
                                                                                      (Cause No.):
 5 th District Court                       Cass                                       2015-F-00295
                                                                                      2015-F-00296

 Trial Judge (who tried or disposed of case):                    Court Clerk (district clerk):

 Bill Miller                                                     Becky W ilbanks


 Clerk’s Record                   W ill request   :                                              W as requested on:

 Yes G                            (Note: No request required under TRAP 34.5(a), (b))            July 6, 2016


 Court Reporter or Court Recorder:                            Court Reporter or Court Recorder:
 Leslie Bates

 Telephone Number:                                            Telephone Number:
 (include area code)            903-547-3120                  (include area code)

 Telecopy Number:                                             Telecopy Number:
 (include area code)                                          (include area code)

 Address:         P. O. Box 1721                              Address:
                  Hooks, TX 75561

 (Attach additional sheet if necessary for additional court reporters/recorders)




HOU05:76691.1                                                  -3-
 Length of trial (approximate):                               State arrangements made for payment of court
                                                              reporter/recorder:

           2 days                                             county to pay


 Reporter’s or Recorder’s Record             None     G        W ill request   :    W as requested on:
 (check if electronic recording G)                                                  July 6, 2016

 VI.       Related M atters: List any pending or past related appeals before this or any other Texas appellate court
           by court, docket number, and style.

           unknown


 VII.      Any other information requested by the court (see attachments, if any).

           N/A


 VIII.     Signature:




 __________________________________________________                            Date: July 6, 2016
 Signature of counsel
 (or pro se party)                                                             State Bar No.: 00790919

 Printed Name: Troy Hornsby




 IX.     Certificate of Service: The undersigned counsel certifies that this docketing statement has been served on
         the following lead counsel for all parties to the trial court’s order or judgment as follows on June 16, 2014.

           Courtney Shelton
           Cass County Assistant District Attorney
           P. O. Box 839
           Linden, Texas 75563

                                                          ________________________________________
                                                                 Signature

 (TRAP 9.5(e) requirements stated below; use additional sheets, if necessary)

 Note:     Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the
           person who made the service and must state:

           (1)       the date and manner of service;
           (2)       the name and address of each person served; and
           (3)       if the person served is a party’s attorney, the name of the party represented by that attorney.




HOU05:76691.1                                              -4-